UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of April 2016 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Embraer Delivers 21 Commercial and 23 Executive Jets in 1Q16 São José dos Campos, Brazil, April 14, 2016 – During the first quarter of 2016 (1Q16), Embraer (NYSE: ERJ; BM&FBOVESPA: EMBR3) delivered 21 jets to the commercial aviation market and 23 to the business aviation market. The 44 aircraft represent a 37.5% increase over the previous year, when 32 aircraft (20 commercial and 12 executive jets) were delivered. The executive aviation segment delivered 12 light jets and 11 large jets during 1Q16, compared to 10 light jets and 2 large jets in the same period last year. See the details below: Deliveries by Segment 1Q16 Commercial Aviation 21 EMBRAER 175 (E175) 19 EMBRAER 195 (E195) 2 Executive Aviation 23* Light jets 12 Large jets 11 TOTAL 44 *1 Phenom 100E, 11 Phenom 300, 5 Legacy 500 and 6 Legacy 650 On March 31, Embraer’s firm order backlog totaled USD 21.9 billion. The quarter’s highlight was the rollout of the E190-E2, the first model of the second generation of the E-Jets family of commercial aircraft. In addition, during 1Q16 Austrian Airlines began E-Jets operations (the airline started to incorporate 17 used E195 jets in its fleet). The agreement signed this week with Horizon Air, a subsidiary of Alaska Air, for 30 E175 jets with options for another 33 aircraft of the same model, totaling USD 2.8 billion based on current list prices, if all options are exercised, will be included in the 2016 second quarter backlog. In Executive Aviation, the highlight was the announcement of the partnership with Across for sales of business jets in Mexico. Under this agreement, the premium business aviation services provider, based at Toluca International Airport (AIT), on the outskirts of Mexico City, became an authorized sales representative for Embraer’s full business jet portfolio in the Mexican market. In addition, the General Aviation Manufacturers Association (GAMA) released the 2015 worldwide year-end aircraft shipment and billing report, showing the Phenom 300 as the most-delivered business jet in the world for the third consecutive year. PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Saulo Passos press@embraer.com.br Cell: +55 11 94254 4017 Tel.: +55 12 3040 Alyssa Ten Eyck aeyck@embraer.com Cell: +1 Tel.: +1 pressEMEA @embraer.fr Cell: +55 11 94254 4017 Tel.: +55 11 3040 1799 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac nilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 Backlog - Commercial Aviation (March 31, 2016) Aircraft Type Firm Orders Options Deliveries Firm Order Backlog E170 193 7 190 3 E175 500 290 350 150 E190 578 88 523 55 E195 166 3 149 17 175-E2 100 100 - 100 190-E2 77 85 - 77 195-E2 90 80 - 90 Total Note: Deliveries and firm order backlog include orders for the Defense segment placed by State-run airlines (Satena and TAME). Follow us on Twitter: @EmbraerSA About Embraer Embraer is a global company headquartered in Brazil with businesses in commercial and executive aviation, defense & security. The company designs, develops, manufactures and markets aircraft and systems, providing customer support and services. Since it was founded in 1969, Embraer has delivered more than 8,000 aircraft. About every 10 seconds an aircraft manufactured by Embraer takes off somewhere in the world, transporting over 145 million passengers a year. Embraer is the leading manufacturer of commercial jets up to 130 seats. The company maintains industrial units, offices, service and parts distribution centers, among other activities, across the Americas, Africa, Asia and Europe. PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Saulo Passos press@embraer.com.br Cell: +55 11 94254 4017 Tel.: +55 12 3040 Alyssa Ten Eyck aeyck@embraer.com Cell: +1 Tel.: +1 pressEMEA @embraer.fr Cell: +55 11 94254 4017 Tel.: +55 11 3040 1799 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac nilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 Customer (Country) Firm Orders Delivered Firm Order Backlog EMBRAER 170 3 Airnorth (Australia) 1 1 - Alitalia (Italy) 6 6 - BA CityFlyer (UK) 6 6 - Cirrus (Germany) 1 1 - ECC Leasing (Ireland) 6 6 - EgyptAir (Egypt) 12 12 - Finnair (Finland) 10 10 - GECAS (USA) 9 9 - JAL (Japan) 20 17 3 Jetscape (USA) 1 1 - LOT Polish (Poland) 6 6 - Petro Air (Libya) 2 2 - Regional (France) 10 10 - Republic Airlines (USA) 48 48 - Satena (Colombia) 1 1 - Saudi Arabian Airlines (Saudi Arabia) 15 15 - Sirte Oil (Libya) 1 1 - Suzuyo (Japan) 2 2 - TAME (Ecuador) 2 2 - US Airways (USA) 28 28 - Virgin Australia (Australia) 6 6 - * Aircraft delivered by ECC Leasing: one to Cirrus, two to Paramount,one to Satena and two to Gulf Air Customer (Country) Firm Orders Delivered Firm Order Backlog EMBRAER 175 Air Canada (Canada) 15 15 - Aldus (Ireland) 5 - 5 ECC Leasing (Ireland) 1 1 - Air Lease (USA) 8 8 - Alitalia (Italy) 2 2 - American Airlines (USA) 60 30 30 CIT (USA) 4 4 - Flybe (UK) 15 11 4 GECAS (USA) 5 5 - Jetscape (USA) 4 4 - KLM (Netherlands) 17 1 16 LOT Polish (Poland) 12 12 - Mesa (USA) 8 7 1 Northwest (USA) 36 36 - Oman Air (Oman) 5 5 - Republic Airlines (USA) 141 117 24 Royal Jordanian (Jordan) 2 2 - TRIP (Brazil) 5 5 - United Airlines (USA) 40 30 10 Skywest (USA) 99 48 51 Suzuyo (Japan) 8 7 1 Undisclosed 8 - 8 * Aircraft delivered by ECC Leasing: one to Air Caraibes PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Saulo Passos press@embraer.com.br Cell: +55 11 94254 4017 Tel.: +55 12 3040 Alyssa Ten Eyck aeyck@embraer.com Cell: +1 Tel.: +1 pressEMEA @embraer.fr Cell: +55 11 94254 4017 Tel.: +55 11 3040 1799 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac nilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 Customer (Country) Firm Orders Delivered Firm Order Backlog EMBRAER 190 55 Aero Republica (Colombia) 5 5 - Aeromexico (Mexico) 12 12 - Aldus (Ireland) 15 4 11 Air Astana (Kazakhstan) 2 2 - Air Canada (Canada) 45 45 - Air Caraibes (Guadeloupe) 1 1 - Air Lease (USA) 23 23 - Air Moldova (Moldova) 1 1 - Augsburg (Germany) 2 2 - Austral (Argentina) 22 22 - AZAL (Azerbaijan) 6 4 2 Azul (Brazil) 5 5 - BA CityFlyer (UK) 9 9 - BOC Aviation (Singapore) 14 14 - Conviasa (Venezuela) 16 16 - China Southern (China) 20 20 - CIT (USA) 7 7 - Copa (Panama) 15 15 - Dniproavia (Ukraine) 5 5 - ECC Leasing (Ireland) 1 1 - Finnair (Finland) 12 12 - GECAS (USA) 27 27 - Guizhou / Colorful (China) 7 2 5 Hainan (China) 50 50 - Hebei (China) 7 6 1 JAL (Japan) 10 - 10 JetBlue (USA) 88 64 24 Jetscape (USA) 9 7 2 Kenya Airways (Kenia) 10 10 - KLM (Netherlands) 24 24 - KunPeng (China) 5 5 - LAM (Mozambique) 2 2 - Lufthansa (Germany) 9 9 - M1 Travel (Lebanon) 8 8 - NAS Air (Saudi Arabia) 3 3 - NIKI (Áustria) 7 7 - Regional (France) 10 10 - Republic (USA) 2 2 - Taca (El Salvador) 11 11 - TAME (Ecuador) 3 3 - TRIP (Brazil) 3 3 - US Airways (USA) 25 25 - Virgin Austrália (Australia) 18 18 - Virgin Nigeria (Nigeria) 2 2 - PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Saulo Passos press@embraer.com.br Cell: +55 11 94254 4017 Tel.: +55 12 3040 Alyssa Ten Eyck aeyck@embraer.com Cell: +1 Tel.: +1 pressEMEA @embraer.fr Cell: +55 11 94254 4017 Tel.: +55 11 3040 1799 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac nilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 Customer (Country) Firm Orders Delivered Firm Order Backlog EMBRAER 195 17 Arkia (Israel) 1 - 1 Aurigny (Guernsey) 1 1 - Azul (Brazil) 59 59 - Belavia (Belarus) 2 2 - BOC Aviation (Singapore) 1 1 - Flybe (UK) 14 14 - GECAS (USA) 12 12 - Globalia (Spanish) 12 12 - Hainan (China) 20 4 16 Jetscape (USA) 2 2 - LOT Polish (Poland) 4 4 - Lufthansa (Germany) 34 34 - Montenegro (Montenegro) 1 1 - Royal Jordanian (Jordan) 2 2 - Trip (Brazil) 1 1 - Customer (Country) Firm Orders Delivered Firm Order Backlog Embraer 175-E2 - Skywest (USA) 100 - 100 Customer (Country) Firm Orders Delivered Firm Order Backlog Embraer 190-E2 77 - 77 Air Costa (India) 25 - 25 Aircastle (USA) 15 - 15 ILFC (USA) 25 - 25 ICBC (China) 10 - 10 Hainan (China) 2 - 2 Customer (Country) Firm Orders Delivered Firm Order Backlog Embraer 195-E2 90 - 90 Air Costa (India) 25 - 25 Aircastle (USA) 10 - 10 Azul (Brazil) 30 - 30 ILFC (USA) 25 - 25 PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Saulo Passos press@embraer.com.br Cell: +55 11 94254 4017 Tel.: +55 12 3040 Alyssa Ten Eyck aeyck@embraer.com Cell: +1 Tel.: +1 pressEMEA @embraer.fr Cell: +55 11 94254 4017 Tel.: +55 11 3040 1799 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Nilma Missir-Boissac nilma.boissac@sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 14, 2016 Embraer S.A. By: /s/ José Antonio de Almeida Filippo Name: José Antonio de Almeida Filippo Title: Executive Vice-President and Chief Financial and Investor Relations Officer
